Citation Nr: 0819971	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for tinnitus.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The issues of hearing loss and tinnitus are reopened and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.   In a September 1990 decision, the BVA denied service 
connection for bilateral hearing loss. 

2.  The veteran did not timely appeal and that decision 
became final.

3.   The evidence added to the record since September 1990, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.  

4.  In a May 1988 decision, the RO denied a claim of 
entitlement to service connection for tinnitus. 

5.  The veteran did not timely appeal and that decision 
became final.

6.  The evidence added to the record since May 1988, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim. 

7.  Competent medical evidence of record establishes that the 
veteran has a current diagnosis of PTSD.  

8. The evidence of record does not corroborate the veteran's 
claimed in-service stressor.


CONCLUSIONS OF LAW

1.  The September 1990 BVA decision which denied the 
veteran's claims of entitlement to service connection for 
hearing loss is final. 38 U.S.C.A. §§ 5103(a), 7103(a), 7104 
(West 2002).

2.  The evidence received subsequent to the September 1990 
BVA decision is new and material, and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  The May 1988 rating decision which denied the veteran's 
claims of entitlement to service connection for tinnitus is 
final. 38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

4.  The evidence received subsequent to the May 1988 rating 
decision is new and material, and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2005, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the veteran filed claims for hearing loss and 
tinnitus in March 1988. These claims were denied in a May 
1988 rating decision.  He did not appeal the rating decision 
with respect to tinnitus.  In September 1990, the Board 
denied an appeal with respect to hearing loss only.  As such, 
these issues became final. 

The veteran filed to reopen his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus in 
September 2005.  In October 2006, the RO denied the claims on 
the basis that no new and material evidence had been 
submitted.  In a subsequent statement of the case, the 
Decision Review Officer reopened the claims but denied it on 
the merits.  The veteran appealed.

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

With respect to the veteran's bilateral hearing loss claim, 
the evidence of record at the time of the September 1990 BVA 
decision included service medical records, a January 1988 VA 
emergency room treatment record, statements and reports by 
private physicians dated from March 1988 to August 1989, two 
May 1988 lay statements, a May 1988 VA examination, and a 
June 1989 BVA hearing transcript. The BVA denied the claim, 
finding that the evidence did not demonstrate hearing loss 
was present during service or for many years thereafter.   

With respect to the tinnitus claim, the evidence of record at 
the time of the May 1988 rating decision included service 
medical records and outpatient treatment reports. The RO 
denied the claim, finding that the veteran's tinnitus was not 
shown by the evidence of record. 

In September 2005, the veteran filed the current claim.  The 
evidence added to the record since the September 1990 BVA 
decision and May 1988 rating decision includes various 
private treatment records and letters from private 
physicians. The private physician letters document hearing 
loss and complaints of tinnitus, relating back to the 
veteran's service. 

Specifically, the Board finds that the opinions of the 
veteran's private physicians are sufficient to reopen the 
claims.  Indeed, this evidence was not previously before the 
RO or the BVA and is not cumulative or redundant of evidence 
associated with the claims file at the time of the May 1988 
rating decision or September 1990 BVA decision.  

Most significantly, the treating physician in a January 2006 
letter remarked that "it is my feeling and medical opinion 
after reviewing [the veteran's] army records, that [the 
veteran] has a moderate-to-severe high-frequency neurosensory 
loss with associated tinnitus. Furthermore, it is my opinion 
that this hearing loss and tinnitus were the direct result or 
at least aggravated by the long-term history of noise 
exposure while in the military." 

Given the private physician's medical opinion as to 
incurrence of the veteran's hearing loss and tinnitus in 
service, a reasonable possibility of substantiating his 
claims is raised.  Therefore, the claims will be reopened.  
The appeal is granted to this extent.

II.  Entitlement to Service Connection for PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror. 

In this case, the veteran alleges that he suffers from PTSD 
due to three separate incidents in service. These incidents 
include (1) around December 1959 as he was waiting for 
transportation while leaving Korea, he heard shots and later 
saw two men badly injured, (2) while being treated for ear 
infections he had to visit the medical clinic and was exposed 
to many wounded soldiers, and (3) at night while on duty he 
heard weird noises which sounded like a woman giving birth, 
later on he was told that it was a wild cat and that scared 
him. 

The stressors as reported by the veteran are not verifiable 
based on the information provided in this case.  In fact, a 
formal finding by the RO in July 2006 found that there was 
not enough information to verify any of the stressors listed 
above.  Of note, while he specified a date of hearing shots 
and seeing two men injured, he has not provided sufficient 
information to confirm that where and who of that incident.  
Similarly, his stressor of seeing wounded soldiers in a 
medical clinic is too vague to search.  

Further, the incident of hearing a weird noise is not the 
type of incident for which a record would be kept.  Moreover, 
as characterized by the veteran he was scared after he was 
told that it was a wild cat.  This incident does not satisfy 
the DSM IV criteria that the stressor involve actual or 
threatened death or serious injury or a threat to the 
physical integrity of self or others.  

As such, the Board finds that an in-service stressor has not 
been verified, and a grant of service connection for PTSD is 
not warranted.  In so finding, the Board acknowledges that 
the post-service medical records contain a diagnosis of PTSD.  
For example, a January 2006 letter from a private health 
provider notes that the veteran has exhibited symptoms that 
"greatly exceed" the DSM-IV diagnostic criteria for PTSD. 
The provider goes on to say that the veteran "states that 
these symptoms have been present since his return from 
Korea." 

Although a diagnosis of PTSD has been made and related to 
service, this is not the end of the inquiry.  Credible 
supporting evidence of an in-service stressor is still 
necessary and is lacking here. Therefore, the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

With respect to the claims based on new and material 
evidence, the Board is granting in full the benefit sought on 
appeal as the claims have been reopened.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With respect to the veteran's service connection claim for 
PTSD, proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2005 and August 2006 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  These letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the RO obtained 
VA treatment records and he submitted private treatment 
records.  Additionally, a formal negative finding was made as 
to the ability to verify his claimed stressors. 

As a claim for PTSD cannot be granted without a verified 
stressor, a remand for a VA examination is not warranted. The 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.  The appeal 
is granted to this extent.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is granted.  The appeal is granted to 
this extent.

Service connection for PTSD is denied.


REMAND

Having reopened the claims of hearing loss and tinnitus, the 
Board finds that a remand is in order.  First, the Board 
notes that the veteran has not had his hearing tested by VA 
since 1988.  Moreover, while a private doctor reflected that 
the veteran's hearing was related to noise exposure in 
service, the rationale for his opinion is unclear.  
Therefore, a remanded is needed to clarify the etiology of 
his hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the veteran for the 
appropriate examination to assess the 
etiology of his hearing loss and tinnitus.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the veteran 
and the representative (if one is 
appointed) should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


